DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 04/16/2021 is acknowledged. Claims 1 and 13-16; claim 4 is canceled and claims 20-26 were withdrawn.
Claims 1-3 and 5-19 are pending.

Objection/Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any previous rejections over claim 4 is hereby withdrawn in response to Applicant’s cancellation of that claim.

Specification
The objection to the specification because the title is not descriptive is withdrawn in response to Applicant’s amendment of the title to read: “Oxytocin and Opioid Antagonists for Treatment of Social Dysfunction Disorder.”

Claim Rejections - 35 USC § 102
The rejection of claims 1-4, 6-13 and 15-18 under 35 U.S.C. 102(a)(1) as being anticipated by Dal Monte et al. (PNAS, 2017; 114: 5247-5252—on IDS filed 10/21/2020) is withdrawn in response to Applicant’s declaration under 37 CFR 1.130(a) filed on 04/16/2021, which is sufficient to overcome the rejection. Specifically, the declaration persuasively demonstrates that the reference by Dal Monte et al., which was published less than a year before the effective filing date of the instant application, originated with the members of the inventive entity, and is not available as prior art.

The rejection of claims 1-4, 18 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Quay et al. (20070032410—on Applicant’s IDS form filed 10/21/2020) is withdrawn in response to Applicant’s amendment of the claims to exclude naltrexone, which is taught by Quay and colleagues as being an anti-depressant. 

Claim Rejections - 35 USC § 103
The rejection of claims 1-3 and 5-19 under 35 U.S.C. 103 as being unpatentable over Quay et al. (20070032410—cited above) in view of Johnson et al. (20110065628) is withdrawn in response to Applicant’s amendment and upon further consideration. Applicant has amended the claims to exclude naltrexone, which is taught by Quay and colleagues. Further, Quay et al. teach naltrexone as being useful as a possible anti-depressant, and not as an opioid antagonist. Since Quay et al. is silent with respect to the administration of any opioid antagonists, the person having ordinary skill in the art would not be motivated to substitute another opioid antagonist such as naloxone for 
Finally, the instant application teaches that there were surprisingly effective results in improving social cognition when oxytocin and naloxone were administered together (see Figures 3C; 3E; 9C; 9D). See also p. 5248, right column of Dal Monte et al. (of record), which states:
Additionally, the supralinear effects of OTNAL cannot be explained by a nonspecific increase in arousal, because the total count of fixations in the OTNAL condition was, in fact, not higher than in the SAL, NAL, or OT conditions

And:
We next tested whether the effects of OTNAL were specific to the periods following mutual eye contact as opposed to the periods following looking at the conspecific’s eyes when the conspecifics were looking elsewhere than the partner’s eyes. Following these instances of nonmutual eye contact, no significant results were observed for any pharmacological manipulation using the identical approach (Fig. 2C; all P > 0.05, permutation tests), indicating that the differences observed in the OTNAL condition selectively occurred during time periods of heightened social relevance.

Thus, the effects of the oxytocin-naloxone combination were not attributable to heightened arousal, and further, they were selective for socially relevant interactions.


Closest Prior Art
As noted at p. 9 of the Office action mailed 01/19/2021, Shantha (20120128683—on IDS filed 10/21/2020) teaches administration of insulin to treat autism spectrum disorders in combination with either oxytocin or naltrexone as an adjuvant treatment, but does not suggest administering both (examples 13-14). Pedersen et al. (20130085106) discloses administration of an oxytocin antagonist to treat drug abuse in people that cannot afford naltrexone or other conventional drug treatment protocols. Sanfillipo (WO 2009035473) teaches treating binge eating disorders with Ritalin (methylphenidate), wherein either oxytocin or an opioid antagonist could be an adjuvant (claim 11). All references are of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Domingos J. Silva on 06/17/2021.
The application has been amended as follows: 
Please cancel claims 20-26
Please amend line 1 of claim 1 to read: “A method of increasing or delaying 

Conclusion
Claim 1-3 and 5-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649